Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Odis Clint Farrar, Appellant                           Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-15-00175-CR         v.                          1323218). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the assessment of
revocation-related attorney fees against appellant. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Odis Clint Farrar, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 24, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk